Citation Nr: 1340058	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation on the basis of the need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to September 1966 and from June 1972 to October 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2011 and October 2012, the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence does not establish that the Veteran's service-connected disability picture requires the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.352 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  May 2007 and December 2012 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The September 2007, March 2011, and December 2012 VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that the duty to assist has been satisfied.  

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual  field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).  

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of  claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a).  

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at  least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

Here, while the impact of his service-connected disabilities is evident, the evidence does not show a disability picture, based solely on the Veteran's service-connected disabilities that is consistent with a need for aid and attendance.  Although his seizure disorder is clearly a significant part of his overall disability picture, it is not for consideration here as it was adjudicated in the May 2013 rating decision to be not directly related to the Veteran's military service or proximately related to a service-connected disability and the Veteran has not appealed that determination.

The September 2007 VA examiner noted that the Veteran was unable to perform exercise, chores, driving, bathing, or dressing, and needed assistance in putting on his knee braces, as well as the Veteran's weekly episodes of dizziness, occasional mild memory loss, and a nearly constant level of imbalance impacting the Veteran's ability to ambulate.  However, the examiner also noted that the impairments impacting the Veteran's ability to protect himself from the dangers of his daily environment also included his thrice-weekly seizures, as well as a history of stroke which caused weakness of his left-sided extremities, resulting in frequent falls.

The March 2011 VA examiner noted that the Veteran was not hospitalized, permanently bedridden, and had vision better than 5/200.  The Veteran's wife drove him to the examination, and that she also assisted him with his benefit payments.  The Veteran reported that he would be unable to get out of a burning house due to the potential for a seizure to occur which most often happened when he was stressed, as well as his knee disabilities and hip pain.  He also reported loss of memory and poor balance.  Physical examination showed an antalgic gait which was shuffling and short-stepped bordering on ataxic, but that the Veteran was able to walk using a cane in his left hand for ambulation and balance.  While the examiner concluded that the Veteran's overall disability picture warranted an award of aid and attendance considering both his orthopedic conditions and his seizure disorder, it was noted that the seizure disorder was the more important factor in that need.  This was because the multiple weekly seizures caused tremors in his left arm and leg, risking falls; the seizures would be the reason he would not be able to protect himself from the dangers of his own environment, including being able to egress his home in an emergency.

The August 2012 VA examiner noted the Veteran's posttraumatic partial seizures that involved shaking of the left arm and altered awareness, and occurred approximately once per week for approximately 30 seconds each time.  The examiner concurred with his treating neurologist in finding that it was appropriate for the Veteran to be accompanied so that he could be observed and assisted during the seizures, especially in the event that he had a seizure while walking that caused him to fall.  The Veteran's other service-connected disabilities, the examiner noted, to include peripheral neuropathy of the extremities and degenerative changes of the cervical spine, lumbar spine, right shoulder and bilateral knees, appeared to allow for walking limited distances using Canadian crutches, as well as use of his left hand, to include raising it to eye level, notwithstanding limited flexion and abduction of his right shoulder.  Ultimately, the examiner opined that the Veteran's service-connected disabilities alone - which did not include his seizure disorder - did not require the aid and attendance of another person.

It is not disputed that the Veteran's service-connected disabilities result in physical limitations that affect his functional ability, especially with respect to the lower extremities' impairment of his walking and his right shoulder's impairment of his reaching with the right upper extremity.  But ultimately, the evidence establishes that the Veteran's need for aid and attendance is due in large part to his seizure disorder, and as noted above, the Veteran's seizure disorder was previously adjudicated to be not related to his military service or proximately to a service-connected disability.  Indeed, the record establishes that the need for another person to protect the Veteran from the dangers of his environment due to his seizure disorder was noted as far back as the December 2003 VA aid and attendance examination, at which time the examiner noted that he had been advised not to be left alone due to his seizure disorder, due both to the resulting physical limitations but also due to the consequent memory loss and confusion.  It further establishes that the Veteran's greatest risk of injury is caused by his seizure disorder and the consequent left-sided extremity weakness which created a risk of falls, not - aside from limited assistance with activities of daily living at the beginning of the day - that his service-connected disabilities alone require such aid and attendance.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and SMC is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation on the basis of the need for aid and attendance of another person is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


